DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 2, could read “said second member extends”, because it is misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 9-10, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foxen (2005/0268490).
Regarding claim 1, Foxen discloses an article of footwear (fig.1) comprising: an upper (11) including a footbed (20); and a sole (fig.1) attached to said upper and including a midsole (30) and an outsole (50); said midsole including a heel portion, a lateral side and a medial side, said midsole including a first member and a second member attached to said first member (fig.4 shown element 30 extending medial and lateral sides from the heel portion the foretoe portion); said first member having a sidewall that extends about a periphery of said midsole (fig.4); said second member having a sidewall that extends along the medial side around the heel portion and along the lateral side of said first member (fig.4); wherein a first portion of said outsole is attached to said first member and a second portion of said outsole is attached to said second member (fig.4).
Regarding claim 9, Foxen discloses the article of footwear of claim 1, wherein said sidewall of said second ember extends along a periphery of the medial side to the metatarsal head (fig.3).
Regarding claim 10, Foxen discloses a sole (fig.1) for an article of footwear having an upper (11), the sole comprising: a midsole (30) attached to the upper and including a lateral side and a medial side, said midsole including a first member and a second member, said second member including a sidewall that extends along a periphery of the midsole from the medial side to at least part of the lateral side (see structure element 30, fig.3), said midsole having a longitudinal axis, wherein said sidewall of said second 
Regarding claim 18, Foxen discloses the article of footwear of claim 10, wherein said sidewall of said second ember extends along a periphery of the medial side to the metatarsal head (fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (2005/0268490) in view of Dodge et al. (2014/0325876—hereinafter, Dodge).
Regarding claims 2-3 and 11-12, Foxen does not disclose wherein a height of the sidewall of said second member on said lateral side is greater than a height of the sidewall of said second member on said medial side; and/or wherein a height of the sidewall of said second member on said medial side is greater than a height of the . 

Claims 4-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Foxen (2005/0268490).
Regarding claims 4-8, Foxen does not disclose the hardness of the sole, such as wherein a hardness of said first member and a hardness of said second member are different; wherein a hardness of said first member and a hardness of said second member are the same; wherein a hardness of said outsole is greater than a hardness of said midsole; wherein the difference of the hardness of said outsole and the hardness of said midsole is at least 10 Asker; wherein the hardness of the midsole is 45 Asker and the hardness of the outsole is 55 Asker.  However, having different hardness of the sole 
 
Regarding claims 13-17, Foxen does not disclose the hardness such as wherein a hardness of said first member and a hardness of said second member are different; wherein a hardness of said first member and a hardness of said second member are the same; wherein a hardness of said outsole is greater than a hardness of said midsole; wherein the difference of the hardness of said outsole and the hardness of said midsole is at least 10 Asker; wherein the hardness of the midsole is 45 Asker and the hardness of the outsole is 55 Asker.  However, having different hardness of the sole do not provide any credential patentability.  Therefore, it would have been obvious matter design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different hardness of the sole in order to achieve an optimal configuration, since discovering the optimum or workable ranges of hardness of the sole involves only design choice of a routine skill in the art.  In this case having hardness of the outsole greater than the hardness of the insole for increasing durable and comfortable of the shoe. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.